Filed:   June 5, 2002

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 02-6333
                        (CR-95-370, CA-02-152)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Warren Thomas, Sr.,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed May 9, 2002, as follows:

     On the cover sheet, section 5 -- the panel information is

corrected to read “Before NIEMEYER, WILLIAMS, and GREGORY, Circuit

Judges.”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6333



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WARREN THOMAS, SR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-95-370, CA-02-152)


Submitted:   April 26, 2002                    Decided:   May 9, 2002


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Thomas, Sr., Appellant Pro Se. Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Warren Thomas, Sr., seeks to appeal the district court’s order

denying his motion nominally filed under Fed. R. Civ. P. 60, which

the district court construed as filed under 28 U.S.C.A. § 2255

(West Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Thomas, Nos.

CR-95-370; CA-02-152 (D.S.C. Jan. 16, 2002). We also note that the

Thomas’ § 2255 motion is successive and, thus, is unaffected by

this Court’s recent decision in Hill v. Braxton, 277 F.3d 701 (4th

Cir. 2002).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




     *
       A panel of this court recently heard argument in United
States v. Emmanuel, No. 00-7578, on the issue of whether a district
court must notify a pro se litigant that it intends to construe a
filing that is not so labeled as a § 2255 motion and afford the
movant the opportunity to withdraw the motion in order to avoid the
restrictions on second or successive motions under § 2255. This
case will not be controlled by the decision in Emmanuel, however,
because Thomas has previously filed a first § 2255 motion and,
therefore was not prejudiced by the district court’s failure to
provide him notice and an opportunity to withdraw prior to
construing his motion as one filed under § 2255. Thomas’ recourse
is a motion in this court under 28 U.S.C.A. § 2244 (West 1999 &
Supp. 2001), for authorization to file a successive § 2255 motion.

                                 3